DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either disclose or sufficiently suggest the combination and sequence of elements and/or steps as claimed and arranged by applicant, in filing of 09/30/2020.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cave et al. (Pub. No. 2012/0081898): teaches a device for audience metering device with lights as visual indicators (Abstract). On the other hand, Cave fails to disclose:
determine an orientation of a housing; 
determine if a housing is in a mounting orientation; in response to determining that the housing is not in the mounting orientation, initiate a first alarm;
in response to determining that the housing is in the mounting orientation, determine an orientation of a stencil; determine if the stencil is in an upright orientation; and 
in response to determining that stencil is not in the upright orientation, initiate a second alarm; and in response to at least one of the housing being in the mounting orientation or the stencil being in the upright orientation, assign a light pattern to a plurality of lights associated with the stencil.
Cochran et al. (Pub. No. 2004/0221754): teaches a stencil assembly with multiple elements including lights. On the other hand, Cave fails to disclose:
determine an orientation of a housing; 
determine if a housing is in a mounting orientation; in response to determining that the housing is not in the mounting orientation, initiate a first alarm;
in response to determining that the housing is in the mounting orientation, determine an orientation of a stencil; determine if the stencil is in an upright orientation; and 
in response to determining that stencil is not in the upright orientation, initiate a second alarm; and in response to at least one of the housing being in the mounting orientation or the stencil being in the upright orientation, assign a light pattern to a plurality of lights associated with the stencil.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR S PARRA/Primary Examiner, Art Unit 2421